Citation Nr: 0207778	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  94-21 900	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
right knee.  

2.  Entitlement to service connection for a disability of the 
left wrist and lumbar spine as proximately due to or the 
result of the veteran's service-connected disability of the 
left knee.  

(The issues of entitlement to an increased rating for a 
disability of the left knee for the period prior to October 
14, 1992 and after April 1, 1993, will be the subject of a 
decision to be issued at a later date.)


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1978 to May 1981.

2.	In a letter received by the Board on May 1, 2002, prior 
to the promulgation of a decision in the appeal, the veteran, 
through his authorized representative, requested a withdrawal 
of his appeal on the issues of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a disability of the right knee and service 
connection for a left wrist and lumbar spine disability as 
proximately due to or the result of the veteran's service-
connected disability of the left knee.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

The Board is undertaking additional development on the claims 
of an increased evaluations for a disability of the left knee 
prior to October 14, 1992 and subsequent to April 1, 1993, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.

ORDER

The appeals on the issues of whether new and material 
evidence had been submitted to reopen a claim of service 
connection for a disability of the right knee and service 
connection for a left wrist and lumbar spine disability as 
proximately due to or the result of the veteran's service-
connected disability of the left knee are dismissed.  



		
NANCY R. ROBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



